The plaintiff in error, Pearl Lawyer, was convicted at the September, 1910, term of the Kingfisher district court on a charge of larceny of a calf, and his punishment fixed at imprisonment in the state penitentiary for a term of one year.
The only question presented by this appeal, worthy of consideration, is the sufficiency of the evidence.
The proof on behalf of the state is not as strong as it could have been, although the incriminating facts are sufficient to support a conviction. The principal witness for the state, who was a near neighbor of the accused, and who had been subpoenaed, was conspicuous by his absence from the trial. There are enough circumstances disclosed by the record to indicate that he gave damaging testimony at the hearing before the examining magistrate. The calf stolen was about a month old, and belonged to *Page 363 
Joe Grimes, a farmer, who lived near Kingfisher, and was found 15 miles away, and across the Canadian river, at the home of the accused, with his cattle. At the time the owner found it, the accused would neither deny nor affirm that he had any connection with it; but at the trial denied that he knew anything whatever about it. It is shown that he was in town in a wagon about the time the calf disappeared, and hauled some animal home. A number of witnesses testified for him that it was a yellow dog he had in the wagon; but the jury evidently believed that it was the calf in question. The proof also shows that he had been convicted of larceny theretofore.
Unless the verdict is contrary to the evidence, this court will not undertake to disturb the finding of the jury on questions of fact. It is the policy of the law in this jurisdiction to permit questions of fact to be determined by the jury solely; and when the people, by their legislative bodies, have enacted provisions looking to this end, it is the duty of the courts to carefully observe them.
Where there are grounds to justify the conclusion that the jury has erred in its judgment upon the facts, the court should, and this court does, look carefully to the record for errors of law sufficient to justify a reversal. But the record in this case fails to disclose prejudicial error of this character. The verdict of the jury comes to this court with the approval of the trial court, who saw and observed the witnesses, and who was familiar with many circumstances of the trial which the written record never discloses. For this reason, it is the duty of the trial judge, under the law, to set aside a verdict which is against the weight and credibility of the testimony, when, in his judgment, justice so demands. But when the trial court puts the stamp of approval on the verdict of the jury, it comes to this court, not upon the proposition of the insufficiency of the testimony, nor that the verdict is against the weight of the evidence, but upon the proposition that the verdict is contrary to the evidence.
When there is any competent evidence tending reasonably to support the verdict of a jury, this court will not disturb such *Page 364 
verdict on appeal; and it is useless for counsel to argue in this court that the verdict is not supported by the weight of the evidence, when there are no errors of law. We occasionally reverse a conviction on the grounds that there is no evidence to support the verdict of the jury; in other words, that the verdict is contrary to the evidence. But it is only in cases where this condition is clearly disclosed by the record.
Other questions raised have been determined by this court adversely to the contention of the plaintiff in error.
No reversible error appearing, the judgment of the trial court is affirmed.
FURMAN, P.J., and DOYLE, J., concur.